Citation Nr: 1611837	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than July 30, 1998, for the grant of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1971.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case is now under the jurisdiction of the VA RO in San Diego, California.

The Board notes that the January 2004 rating decision on appeal was originally made in error and not implemented by VA.  However, in a July 2010 decision, the Board granted the Veteran's claim for entitlement to service connection for a psychiatric disability and the January 2004 rating decision was subsequently implemented in response to the Board's decision.  The Veteran was notified of the implementation of the January 2004 rating decision in an August 2010 letter.

In a November 2014 decision, the Board denied entitlement to an effective date earlier than July 30, 1998, for the grant of service connection for a psychiatric disability.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 order, the Court granted a Joint Motion for Remand (JMR), filed by the Veteran's attorney and a representative from VA's Office of General Counsel.  The Court order vacated the Board's November 2014 denial decision, and remanded the case to the Board for action consistent with the JMR.

In February 2016, the Veteran submitted additional evidence, and waived initial Agency of Original Jurisdiction consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  An April 1993 rating decision denied the Veteran entitlement to service connection for a psychiatric disability; the Veteran timely filed a notice of disagreement as to that denial, but did not file a timely substantive appeal following issuance of a July 1994 statement of the case.

2.  The benefit of equitable tolling is not available in this case to toll the time limit for filing a substantive appeal following the July 1994 statement of the case; and there has been no adjudicatory finding of clear and unmistakable error (CUE) in the April 1993 rating decision.
 
3.  The Veteran filed a petition to reopen the claim for entitlement to service connection for a psychiatric disability on July 30, 1998, and was ultimately granted entitlement to service connection for a psychiatric disability in a July 2010 Board decision, effective July 30, 1998.
 
4.  Prior to July 30, 1998, and subsequent to the July 1994 statement of the case, there was no communication from the Veteran that may reasonably be construed as a formal claim, informal claim, or written intent to file a petition to reopen the claim for entitlement to service connection for a psychiatric disability.


CONCLUSION OF LAW

The criteria for an effective date prior to July 30, 1998, for the grant of service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an earlier effective date for the grant of service connection for a psychiatric disability arises from his disagreement with the effective date awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the effective date assigned for the award of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in March 2012.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date.

VA has also satisfied its duty to assist the Veteran.  VA treatment records, identified private treatment records, and statements from the Veteran and other lay witnesses have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

The assignment of effective dates for the grant of service connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by VA must be filed for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  An application is formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit  38 C.F.R. § 3.1(p).

Facts of the Case

The Veteran submitted a claim for entitlement to service connection for a psychiatric disability in August 1992.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in August 1992.  In an April 1993 rating decision, the RO denied the Veteran's claim.  In March 1994, the Veteran submitted a timely notice of disagreement as to that decision.  See VA Form 21-4138, Statement in Support of Claim, received in March 1994.  In July 1994, the Veteran was issued a statement of the case as to the issue of entitlement to service connection for a psychiatric disability.  The Veteran did not submit a substantive appeal within 60 days of issuance of the July 2014 statement of the case.

On July 30, 1998, VA received the Veteran's claim for entitlement to service connection for a psychiatric disability.  See VA Form 21-526, received in July 1998.  In an October 1998 letter, VA notified the Veteran the issue of entitlement to service connection for a psychiatric disability was denied in April 1993, and that he would need to submit new and material evidence to reopen the claim.  The Veteran was eventually granted entitlement to service connection for a psychiatric disability in a January 2004 rating decision, which was implemented in response to a July 2010 Board decision, effective July 30, 1998, the date that his petition to reopen the claim for entitlement to service connection for a psychiatric disability was received.

The Veteran argues that the benefit of equitable tolling applies in his case such that the 60-day period for filing a substantive appeal did not run following issuance of the July 1994 statement of the case, and that he should be awarded an earlier effective date for the grant of service connection for a psychiatric disability.  The Veteran has indicated that an appropriate effective date would be January 1997, the date he first submitted evidence showing that his psychiatric disability had worsened, or August 14, 1992, the date his original claim for entitlement to service connection for a psychiatric disability was received.  As a basis for his assertion that equitable tolling applies, the Veteran has argued that he was homeless and suffered from mental illness at the time the statement of the case was issued.  See, e.g., "Notice of Disagreement," received in October 2010.

In the November 2015 JMR, the parties agreed that, in its November 2014 decision, the Board did not provide an adequate statement of reasons or bases to support its determination.  Specifically, in denying the Veteran's claim for an earlier effective date, the Board did not address whether the appeal period should have been tolled based upon the Veteran's assertion that he did not receive the July 1994 statement of the case because he was homeless at that time.  The parties acknowledged that the Court and the United States Court of Appeals for the Federal Circuit have both recognized that homelessness constitutes an extraordinary circumstance that may, under certain circumstances, form the basis for tolling the deadline for filing an appeal of a Board decision to the Court, and that equitable tolling may also apply to deadlines for filing substantive appeals.  See Checo v. Shinseki, 748 F.3d 1373, 1378-79 (Fed. Cir. 2014); Checo v. McDonald, 27 Vet. App. 105, 106 (2014); see also Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006) (holding that equitable tolling applies to deadlines for filing substantive appeals to the Board).  The parties agreed that, on remand, the Board should address whether the Veteran established that the criteria for equitable tolling of the deadline to submit a substantive appeal following the July 1994 statement of the case were met in view of his statements regarding his homelessness at that time.

The parties further agreed that, if the Board finds that the Veteran's statements regarding his homelessness are not sufficient to meet the criteria for equitable tolling, the Board should further address whether the Veteran's mental illness met the requirements for equitable tolling set forth in Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) ("[T]o obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making . . . or incapable of handling his own affairs or unable to function in society.") (internal citations omitted).  The parties specifically noted an April 1999 psychiatric assessment of record stating that the Veteran had markedly impaired abilities to understand and remember detailed instructions and to make plans independently of others, and that, as of April 1998, the Veteran's problems had been of several years' long standing.

Analysis -Equitable Tolling Based on Homelessness

Equitable tolling is available where a veteran experiences "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  Equitable tolling is available where the following three requirements are met: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise due diligence in preserving his or her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.  Homelessness may be an "extraordinary circumstance" in which equitable tolling is justified.  See Checo, 748 F.3d at 1378-79.

As to the other requirements for equitable tolling, where there is a definite end date to the extraordinary circumstance period, due diligence must only be shown during the requested tolling period, which can occur at any time during the statutory period.  Checo, 748 F.3d at 1379 (citing Harper v. Ercole, 648 F.3d 132, 139 (2d Cir.2011)).  Under such a "stop-clock" approach, the time limit for filing a substantive appeal may be stopped for the period of extraordinary circumstances, and timeliness is determined by reference to the untolled period without requiring a further showing of diligence through filing.  Id.  However, in cases where the extraordinary circumstance period has no end date, due diligence must be shown throughout the entire appeal period.  Checo, 748 F.3d at 1379 (citing McCreary, 19 Vet. App. 324 at 333).  The Supreme Court has stated that "[t]he diligence required for equitable tolling purposes is 'reasonable diligence,' not 'maximum feasible diligence.'"  Holland v. Florida, 560 U.S. 631, 653 (2010) (citations and internal quotation marks omitted).  Causation need only be shown for the period for which tolling is sought.  Checo, 748 F.3d at 1381.

In this case, the Veteran has reported that he did not receive the July 1994 statement of the case because he was homeless at the time.  The record contains no correspondence from the Veteran with VA, such as the filing of a substantive appeal, during the period from July 19, 1994, the date the statement of the case was issued, through July 30, 1998, the current effective date for the grant of service connection for a psychiatric disability.  The Veteran has not provided a date on which his homelessness ceased to prevent him from filing a substantive appeal.  As such, the Veteran essentially seeks for the 60-day time limit for filing a substantive appeal as to the July 1994 statement of the case to be tolled for the entire period from July 19, 1994, through July 30, 1998.

As noted above, homelessness may be an "extraordinary circumstance" in which equitable tolling is justified.  See Checo, 748 F.3d at 1378-79.  Thus, the Board finds that the Veteran has met the extraordinary circumstance requirement for equitable tolling.

As to the other requirements, the Veteran must show that, throughout the entire period from July 19, 1994, through July 30, 1998, he exercised due diligence in preserving his appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal, and that the homelessness caused his inability to file a substantive appeal.  The Board has reviewed the record and finds no evidence of even reasonable diligence on the Veteran's part in preserving his appellate rights during the period from July 19, 1994, through July 30, 1998.  Specifically, the July 1994 statement of the case was sent to the Veteran's last known address at the time, as listed by the Veteran on his March 1994 notice of disagreement.  See VA Form 21-4138, received in March 1994.  There is no indication in the record that the statement of the case was returned as undeliverable.  VA received no correspondence from the Veteran between the issuance of the July 1994 statement of the case and the Veteran's submission of the July 30, 1998 petition to reopen the claim for entitlement to service connection for a psychiatric disability.  Therefore, there is no indication in the record that Veteran made an effort to inform VA that he was homeless or that he had a new address during the period from July 19, 1994, through July 30, 1998.

In that regard, the Board acknowledges the Veteran's assertion that the name listed on the July 1994 statement of the case was incorrect.  Specifically, the Veteran states that the first and middle name were reversed on the statement of the case.  See "Notice of Disagreement," received in October 2010.  The Board observes that the first and middle name were indeed reversed in the statement of the case.  However, it appears that the names were reversed in the statement of the case because the Veteran himself reversed the names in his notice of disagreement.  See VA Form 21-4138, received in March 1994.  At any rate, as noted above, there is no indication that the statement of the case was returned as undeliverable.  As such, there is no indication that the incorrect listing of the Veteran's name on the statement of the case prevented the statement of the case from reaching its intended destination at the Veteran's last known address.  Accordingly, such cannot be the basis for equitable tolling in this case.

The facts of this case are in contrast to that of the appellant in Checo, 27 Vet. App. 105.  In Checo, within three months of issuance of a Board decision, the appellant contacted VA to inquire as to her ongoing appeal and notified VA of her new address.  VA then sent her a copy of the Board decision and, within 120 days of receiving the Board decision at her new address, the Veteran filed a Notice of Appeal with the Court.  The Court found that the appellant had demonstrated due diligence because she contacted VA to inquire as to her appeal.  The Court further found that the appellant's homelessness had caused her inability to file the Notice of Appeal during the 91-day period for which equitable tolling was requested.  Therefore, equitably tolling applied to that 91-day period, and the notice of Appeal was deemed timely.  Id.  On the other hand, in the present case, the Veteran did not contact VA during the period from July 19, 1994, through July 30, 1998, to inquire as to his ongoing appeal, to inform VA that he was homeless, or to provide an updated address.  In fact, the record does not show that the Veteran made any effort to pursue his appeal during the period from July 19, 1994, through July 30, 1998.  In other words, the record does not reflect even reasonable diligence on the Veteran's part during that period.  Therefore, the Board finds that the Veteran's homelessness does not warrant application of equitable tolling during the period from July 19, 1994, through July 30, 1998.

Equitable Tolling Based on Mental Illness

Mental illness may also be an extraordinary circumstance for which equitable tolling may be justified.  To obtain the benefit of equitable tolling where the obstacle to timely filing is a mental disorder, the claimant must show that the mental disorder rendered him or her incapable of rational thought or deliberate decision-making, incapable of handling his or her own affairs, or unable to function in society.  Barrett, 363 F.3d at 1320; see also Claiborne v. Nicholson, 19 Vet. App. 181, 185 (2005); Dixon v. Shinseki, 741 F.3d 1367, 1376 (Fed. Cir. 2014) (acknowledging that "[m]any veterans seeking equitable tolling suffer from very significant psychiatric and physical disabilities").

The record in this case does not show that the Veteran had such a mental disorder for the entire period for which equitable tolling is requested.  The record indicates that the Veteran was able to work, though sporadically, during the period from July 19, 1994, through July 30, 1998.  A Social Security Administration earnings report associated with the record shows that the Veteran had income in 1994, 1995, and 1996.  The record also contains references to the Veteran working fulltime as a laborer through May 1996.  See, e.g., Letter from K. Sokolski, M.D., dated in May 2000.  The record also shows that the Veteran was able to tend to his own affairs, completing activities of daily living and seeking medical care for his physical and mental disabilities.

In particular, the Board points to the Veteran's course of medical treatment in 1997, which reflects that the Veteran was able to schedule and attend appointments, and that he was able to advocate on his own behalf to receive the treatment he felt to be the most suitable.  Specifically, records from the VA Long Beach Health Care System (HCS) dated January 10, 1997, show that the Veteran sought the results of an MRI performed January 8 at a different VA medical facility.  The Veteran was concerned because VA previously lost the results of liver biopsies twice.  During a telephone call to the other VA medical facility, the Veteran obtained the results of the MRI and discussed future treatment plans, including an endoscopy and an appointment at the liver clinic.  On January 24, he requested that his primary care provider place him on permanent disability due to hepatitis C.  On February 7, he underwent a testicular ultrasound.  On February 11, he sought followup for the testicular ultrasound, which showed a mass that required surgery, and scheduled an appointment with urology.  Later on February 11, the Veteran again contacted the VA Long Beach HCS to reschedule the urology appointment due to conflict with a previously scheduled court appearance.  On February 18, he requested a statement of disability for the period following a planned March 1997 left radical orchiectomy.  On March 11, he called to cancel the planned left radical orchiectomy.  On March 13, he called to have the surgery rescheduled.  On March 14, he called to request that a different doctor be scheduled to perform his surgery because he was angry over a telephone call with the scheduled surgeon the previous day.  However, he became upset and hung up when told that the scheduled surgeon would be consulted prior to making any changes.  A March 28 note indicates the Veteran was verbally abusive over the telephone, but does not discuss the content of the telephone call.  On April 14, the Veteran came in to talk about his upcoming surgery.  He was described as "moody," and although calm and polite at first, became very upset when talking about the surgery and how he wanted the surgery performed.  He voiced distrust, and asserted that he did not want a testicle removed if biopsies showed that the testicular mass was non-malignant.  On May 15, the Veteran called regarding his surgery scheduled for the following day.  He was angry that the VA facility had not called him with more information about the surgery.  On June 2, he called to request a medical device, and was referred to the men's dysfunction clinic.  On October 23, the Veteran reported gastrointestinal symptoms he felt were related to his hepatitis C.  He became loud and argumentative when he was not immediately scheduled to be seen in the gastrointestinal clinic.  He voiced a desire to be seen in that clinic on a walk-in basis.

The Board acknowledges that an April 1999 psychiatric assessment of record states that the Veteran had markedly impaired abilities to understand and remember detailed instructions and to make plans independently of others, and that, as of April 1998, the Veteran's problems had been of several years' long standing.  The Board also acknowledges a January 2016 letter from K. Sokolski, M.D., received in February 2016.  In the letter, Dr. Sokolski indicates that he has treated the Veteran for major depression since 1995.  Dr. Sokolski states, "As a result of his mental illness, [the Veteran] could not utilize appropriate judgment or rational thought to file for disability based on his mental condition.  During the entire time which [the Veteran] has been under my care, he has not been able to take appropriate care of himself or function normally in society."  Dr. Sokolski concludes, "Therefore while he has been totally and permanently disabled and unable to work in any capacity  due to his psychiatric illness since at least 1995."

However, a review of the record reveals that Dr. Sokolski has treated the Veteran since early 1998, not 1995.  See, e.g., VA Form 21-4142, Authorization to Disclose Information to VA, received in December 2002, in which the Veteran indicates that he began treatment with Dr. Sokolski in April 1998.  Furthermore, the Veteran's course of treatment in 1997, as well as the other evidence of record, is in contradiction to the April 1999 psychiatric assessment and Dr. Sokolski's January 2016 letter.  The medical treatment records dated in 1997 show that the Veteran was able to manage his own affairs, to include attending medical appointments and advocating for himself to ensure that he received the medical care he felt most appropriate, during at least a significant portion of the period from July 19, 1994, through July 30, 1998.  In addition, although the records show that he became upset on numerous occasions and was even verbally abusive to care providers at times, they also show that he was able to interact with others in a socially appropriate manner.  In short, they show that the Veteran was capable of rational thought and deliberate decision-making.  They also show that he was capable of handling his own affairs, and was able to function in society.  The Board affords greater probative weight to the objective medical evidence of record than to the April 1999 psychiatric assessment and Dr. Sokolski's January 2016 letter because it provides contemporaneous evidence of the Veteran's actual level of functioning during the period from July 19, 1994, through July 30, 1998, whereas the psychiatric assessment and Dr. Sokolski's letter provide only speculative statements as to the Veteran's level of functioning during that period.  Thus, to the extent that the Veteran did experience mental illness during the period from July 19, 1994, through July 30, 1998, the mental illness did not rise to a level such that the benefit of equitable tolling is applicable in this case.  See Barrett, 363 F.3d at 1320.  Therefore, the Board finds that the Veteran's mental illness does not warrant application of equitable tolling during the period from July 19, 1994, through July 30, 1998.

Accordingly, the Board finds no basis in the law or the facts of this case that would allow or require application of the benefit of equitable tolling of the time limit for filing a substantive appeal following issuance of the July 1994 statement of the case.

Earlier Effective Date Generally

In general, the assignment of effective dates for the grant of service connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Where new and material evidence is received to reopen and allow the claim more than one year after a previously final denial, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

In this case, the record shows that the Veteran had a psychiatric disability prior to July 30, 1998, and that he filed a prior claim for entitlement to service connection for that disability in August 1992.  However, the Veteran did not submit a timely substantive appeal as to the July 1994 statement of the case, there has been no adjudicatory finding of CUE as to the April 1993 rating decision, and the Veteran has not raised the issue of CUE.  Therefore, the April 1993 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran did not file a claim to reopen until July 30, 1998.  Therefore, the date of receipt of claim is the appropriate effective date as it is later than the date entitlement arose.  38 C.F.R. § 3.400(q)(2).

The Board acknowledges the Veteran's argument that January 1997 treatment records showing a worsening of his psychiatric disability should have been considered a claim.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for that condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Furthermore, reports of examination or hospitalization do not constitute informal claims to reopen a previously denied claim for service connection when, as here, the previous claim was denied for a reason other than the fact that the disability was not compensable in degree.  See 38 C.F.R. § 3.157.  Therefore, the January 1997 treatment notes of record do not constitute a formal or informal claim to reopen the previously denied claim for entitlement to service connection for a psychiatric disability. 

The Board again acknowledges the Veteran's argument that the April 1993 rating decision did not become final as he never received a copy of the July 1994 statement of the case and, therefore, could not file a timely substantive appeal.  However, there is no indication from the record that the July 1994 statement of the case was returned as undeliverable.  In addition, the Veteran was notified of the existence of the final April 1993 rating decision in the October 1998 VA letter sent in response to his July 1998 claim to reopen.  However, the Veteran did not assert that he never received a copy of the July 1994 statement of the case until many years later.  Furthermore, it is ultimately the responsibility of the Veteran to notify VA of any changes of address.  Had the Veteran informed VA that he was homeless, VA could have followed the process for delivery of correspondence to homeless claimants set forth in 38 C.F.R. § 1.710.  However, the Veteran did not inform the VA that he was homeless.  As such, the Board concludes that VA satisfied the duty to notify the Veteran of the statement of the case when it mailed the July 1994 statement of the case to the Veteran's most current address then of record.

The Board also again acknowledges the Veteran's argument that the 60-day time period to submit a substantive appeal following issuance of the July 1994 statement of the case should have been tolled due to serious mental health problems.  Although the Board is sympathetic to the Veteran's assertion, ultimately that argument is not persuasive.  The Veteran appeared aware of the time limitations involved in perfecting an appeal when he filed a timely notice of disagreement in March 1994.  In addition, he has subsequently managed to perfect a number of other appeals, and has regularly sought updates on the status of his appeals, to include the present  appeal.  Furthermore, the Veteran did not request that he be provided an extension of the 60-day time period.  As such, the Board concludes that the Veteran's argument does not establish that tolling of the appeal period is applicable in this case such that an earlier effective date could be assigned.

To the extent that the Veteran asserts that he is entitled to an effective date from the date of his initial claim for service connection for a psychiatric disability, the Board reiterates that the August 1992 claim was denied by the RO in the April 1993 rating decision.  The Veteran did not complete an appeal as to that decision, and there has been no adjudicatory finding of CUE in that decision.  Therefore, it is final.  38 U.S.C.A. § 7105.  The Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the April 1993 rating decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the present claim must fail.  As such, the August 1992 claim may not serve as a basis for an earlier effective date.  The Board's finding in this regard does not prejudice any future adjudication of a raised issue of CUE in the April 1993 rating decision that denied service connection for a psychiatric disability.

In summary, the Board finds that there is not a sufficient basis to support a conclusion that the April 1993 rating decision denying entitlement to service connection for a psychiatric disability did not become final.  The claim to reopen a previously finally disallowed claim following that April 1993 denial was received on July 30, 1998.  There is no communication from the Veteran dating between the July 1994 statement of the case and the Veteran's July 1998 petition to reopen the previously denied claim that may be construed as a formal or informal claim to reopen the previously denied claim.  Therefore, July 30, 1998, the date the Veteran's petition to reopen the previously denied claim was received, is the appropriate effective date.  38 C.F.R. § 3.400(q)(2). Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than July 30, 1998, for the grant of entitlement to service connection for a psychiatric disability, and the claim must be denied.


ORDER

Entitlement to an effective date earlier than July 30, 1998, for the grant of service connection for a psychiatric disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


